Exhibit 10.18

[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission. A complete copy of this agreement has been separately filed with the
Securities and Exchange Commission.

Platform Services Agreement

This Platform Services Agreement (“Agreement”) is entered into by and between
Threewide Corporation, a corporation formed under the laws of Delaware, with an
address at 709 Beechurst Avenue, Suite 1B, Morgantown, West Virginia 26505
(“Threewide”) and Zillow, Inc., a corporation formed under the laws of
Washington, with an address at 999 Third Avenue, Suite 4600, Seattle, Washington
98104 (“Partner”). This Agreement will be effective as of the date the last
signing party executes this Agreement (the “Effective Date”).

1 DEFINED TERMS. The following capitalized terms will have the meanings set
forth below.

1.1 “Additional Sites” has the meaning set forth in Section 1.6, below.

1.2 “Affiliate” means with respect to either party, any entity that directly or
indirectly controls, is controlled by, or is under common control with that
party. For these purposes, “control” includes control over greater than fifty
percent (50%) of the voting rights or equity interests of a party.

1.3 “Content Source” means a unique Multiple Listing Service (“MLS”), brokerage,
franchise or any other source of real estate listing data.

1.4 “Data Feeds” has the meaning set forth in Section 3.1, below.

1.5 “End Users” means end users who access, use, view or purchase the Partner’s
services, including but not limited to consumers, brokers and agents.

1.6 “Partner Services” means Partner’s business-to-consumer products and
services that are accessible through the Zillow real estate network (the “Zillow
Real Estate Network”), which consists of the websites listed on Exhibit A
hereto, provided that “Partner Services” shall not include any products and
services other than business-to-consumer products and services that are or may
become accessible through the Zillow Real Estate Network. Partner may add other
websites (a) that are owned or operated by Partner or its Affiliates, or (b) for
which Partner or its Affiliates both generate the real estate search user
experience and sell products into the real estate search user experience, to
Exhibit A upon thirty (30) days prior written notice to Threewide (which sites
are referred to herein as “Additional Sites”).

1.7 “Platform” means the platform provided by Threewide’s proprietary software
(branded “ListHub™”) for brokers, agents, franchises, consumers and/or MLSs to:
1) access listing inventory in a database and distribute it to Partner; 2)
purchase services from Partner; and/or 3) view offers, sponsorships or marketing
collateral from Partner.

1.8 “Licensed Content” means the listing content, if any, provided by Threewide
to Partner pursuant to the delivery mechanism described in Section 3.1,
including, without limitation, all text, data, images, materials and other
content, and any Updates thereto provided to Partner by Threewide.

1.9 “Tier 1 Listing Aggregator” has the meaning set forth in Section 3.9, below.

1.10 “Updates” means updates, refreshes, corrections and other modifications.

1.11 “Zillow Real Estate Network” has the meaning set forth in Section 1.6,
above.

2 LICENSED CONTENT.

2.1 License. Subject in all instances to the terms and conditions of this
Agreement, Threewide hereby grants to Partner a nonexclusive and worldwide right
and license, during the Term only, to (i) use the Licensed Content within the
Partner Services, pursuant to the Partner’s published terms and conditions;
(ii) allow End Users to access and use

 

[***] Indicates confidential material that has been omitted pursuant to a
Confidential Treatment Request filed with the Securities and Exchange
Commission.

 

1 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

the Licensed Content through the Partner Services pursuant to the Partner’s
published terms and conditions; and/or (iii) utilize the Platform to market and
sell Partner Services, if applicable. Threewide and Partner acknowledge that
Partner’s published terms and conditions in effect as of the Effective Date
provide for two (2) separate programs – a “Simple Listing Program” and a
“Listing and Sold Program” – and agree that the Licensed Content shall be
governed by the Simple Listing Program unless the applicable Content Source
expressly authorizes the Listing and Sold Program. At the time that a Content
Source first elects to use the Partner Services, Threewide will provide such
Content Source with the Partner’s published terms and conditions. Partner may
use consultants and other contractors in connection with the performance of
obligations and exercise of rights under this Agreement, provided that such
consultants and contractors must agree in writing to be subject to the same
obligations, including without limitation confidentiality obligations, as
Partner hereunder. The license granted hereunder may not be sublicensed by
Partner, except to its Affiliates.

2.2 Reservation of Threewide Rights. Except for the license granted hereunder,
as between the parties, Threewide retains all right, title and interest in and
to the Licensed Content and the Platform.

2.3 Reservation of Partner Rights. Notwithstanding anything to the contrary,
Threewide understands and agrees that nothing in this Agreement will prevent or
restrict Partner from using data Partner obtains from a source other than
Threewide. Threewide acknowledges and agrees that it will not have any right,
title or interest in any information, content, or data obtained from a source
other than Threewide and used by Partner in conjunction or association with the
Licensed Content, and Threewide shall not make any claim of ownership or
interest in any such information, content, or data. Partner and/or its
Affiliates retain all right, title and interest in and to the Partner Services
and all content or data forming part of or displayed as part of or through the
Partner Services other than the Licensed Content.

2.4 Marketing. During the Term, the parties will perform the marketing
obligations outlined in Exhibit B.

3 DELIVERY AND FORMAT OF LICENSED CONTENT.

3.1 Delivery; Access. Beginning on the Effective Date and continuing throughout
the Term, Threewide will make the Licensed Content available to Partner via a
single set of data feeds (the “Data Feeds”), which Data Feeds shall be initially
in ZIFF syndication spec format. On a date to be mutually determined by the
parties, which date shall in any event occur no later than one hundred eighty
(180) days after the Effective Date, Threewide will begin providing, and Partner
will begin accepting, the Data Feeds in RETS syndication spec format. At any
time during the Term, Threewide may, in its sole discretion, upgrade to the
then-current version of the RETS syndication spec format upon ninety (90) days
prior written notice to Partner. Licensed Content Data Specification is included
as Exhibit C. Threewide agrees to make available to Partner the content
described in Exhibit C, to the extent that Threewide’s Content Sources have made
such content available to Threewide and have elected to participate in the
Partner Services. (All such content will be considered “Licensed Content”.) In
the event that the Licensed Content includes URLs, any such URL provided by
Threewide will link directly to a page that contains, and is directly relevant
to, the Licensed Content. In the event that Threewide learns, at any time during
the Term, that the Data Feeds are not being successfully delivered to Partner,
Threewide will notify Partner of such non-delivery within one (1) business day
and will provide Partner with updates every successive business day until the
delivery problem is resolved. Threewide will use commercially reasonable efforts
to resolve such delivery problem within two (2) business days.

3.1.1 Threewide will ensure that offers to Content Sources to participate in the
Partner Services will be presented to Content Sources in an objective manner.

3.2 Content Sources. Threewide may add listings from new Content Sources to the
Licensed Content at any time.

3.3 Updates; Refreshes. From time to time during the Term, Threewide will update
and refresh the Licensed Content, and make such refreshed Licensed Content
available to Partner in the manner described in Section 3.1. Threewide will use
commercially reasonable efforts to update and refresh the Licensed Content four
(4) times per day, provided however that any Licensed Content from a Content
Source that does not permit Threewide to access such Licensed Content four
(4) times per day will be updated and refreshed no more frequently than is
permitted by such Content Source. Within thirty (30) days following the
Effective Date, Threewide will provide Partner with a report listing any Content
Sources that do not permit Threewide to access the

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

2 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

Licensed Content at least four (4) times per day. Thereafter, Threewide will
provide Partner with updates to such report within thirty (30) days after any
Content Source who was not listed on such initial report begins to permit
Threewide to access the Licensed Content fewer than four (4) times per day. Upon
Partner’s request, which request may be made no more than once per contract
year, Threewide will provide Partner with a report identifying each Content
Source and the frequency with which it updates and refreshes the Licensed
Content it provides.

3.4 Display. The rights granted to Partner herein include the right to display
all or portions of the Licensed Content on Partner Services; provided that, any
URLs provided by Threewide with the Licensed Content shall be displayed with any
portion of the Licensed Content. Notwithstanding the foregoing, for all listings
included within the Licensed Content, Partner shall display, at a minimum, the
following content fields: property address, listing price, number of bedrooms,
number of bathrooms, square footage, property description, office phone number,
broker name, and listing redirection link, provided however that in the event
that one of the foregoing content fields is not included in the Licensed
Content, Partner shall not be obligated to display such content field. In
addition, the parties acknowledge that Threewide may, in its discretion, provide
Partner with up to two (2) email addresses per listing, of which two (2) email
addresses, one shall be designated for display and one shall be designated for
lead routing. The parties agree that (a) Partner may, in its discretion, but
shall not be obligated to, display within the Partner Services the email address
designated for display; and (b) Partner must at all times during the Term route
all leads destined for the listing agent or broker from listings within the
Licensed Content to the applicable email address designated for lead routing.
Partner will have the sole right to determine the placement and location of the
selected Licensed Content through the Partner Services. For the sake of clarity,
each party retains sole discretion with respect to the look-and-feel, display
and operation of its respective services and websites. This Agreement does not
affect any right that either party would have had, or shall have, independent of
the Agreement including but not limited to rights under the U.S. Copyright Act
or analogous laws in other jurisdictions. Partner shall abide by any applicable
state or federal laws governing the display of the Licensed Content and/or abide
by a Content Source’s request to include copyright or other legal notifications
displayed alongside the Licensed Content.

3.5 Additional Sites. In the event that Partner provides Threewide written
notice of any Additional Site pursuant to Section 1.6, above, Threewide may
communicate to Content Sources the addition of such Additional Site for the
purpose of allowing Content Sources to determine whether to permit their content
to appear on such Additional Site. During the first sixty (60) days following
the addition of any Additional Site to the Zillow Real Estate Network, Threewide
may permit Content Sources to elect not to allow their content to be displayed
on such Additional Site while still allowing their content to be displayed on
the rest of the Zillow Real Estate Network. After such sixty (60) day period,
Threewide shall permit Content Sources to elect not to allow their content to be
displayed on any site within the Zillow Real Estate Network (including without
limitation the Additional Site) only by electing not to allow their content to
be displayed on the Zillow Real Estate Network in general.

3.6 Redistribution. Partner shall not have the right to distribute Licensed
Content to third parties, third party sites, or any other person, entity, or
site except as expressly permitted pursuant to Sections 1.6, 3.4, and/or 3.11
hereof. For sake of clarity, Partner is expressly prohibited from sending or
distributing the Licensed Content to any third party; all Licensed Content must
remain resident in Partner’s database and under Partner’s control at all times,
except as expressly authorized by Content Sources pursuant to Section 3.11
hereof, in which event all provisions of Section 3.11 hereof must be strictly
adhered to.

3.7 Partner Reporting.

3.7.1 Error Reporting. Beginning ninety (90) days following the Effective Date,
Partner will provide Threewide with error reporting for each listing within the
Licensed Content. Partner must provide a decipherable error code if a listing
within the Licensed Content was rejected by the Partner Service. If a listing is
accepted by the Partner Service, Partner must provide a URL to see the listing
displayed on Partner Service. In the event that Partner learns, at any time
during the Term, that any reporting metrics required to be delivered by Partner
to Threewide pursuant to this Section 3.7 are not being successfully delivered
to Threewide, Partner will notify Threewide of such non-delivery within one
(1) business day and will provide Partner with updates every successive business
day until the delivery problem is resolved. Partner will use commercially
reasonable efforts to resolve such delivery problem within two (2) business
days.

3.7.2 Reporting Metrics. No less often than once per day, Partner shall provide
reporting metrics, in a mutually agreeable format and via a mutually agreeable
delivery mechanism, for display to the applicable

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

3 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

Content Source through the Platform. Neither Threewide nor its Affiliates will
utilize, display, or publish any reporting metrics provided by Partner to
Threewide pursuant hereto other than as permitted herein. Threewide and its
Affiliates will refrain from distributing such reporting metrics to employees
and independent contractors other than those employees and independent
contractors who have a need to know them and are under an obligation to maintain
their confidentiality. Notwithstanding any provision to the contrary contained
herein, no provision of this Section 3.7.2 shall be construed to prohibit or
otherwise restrict Threewide or its Affiliates from utilizing, displaying,
publishing, or distributing any metrics or other information that are provided
to or become known by Threewide or its Affiliates via a source other than
Partner. Notwithstanding any provision to the contrary contained herein, Partner
and Threewide agree that (a) Threewide shall remain free at all times during the
Term to publish, share, and publicly disseminate marketing materials and other
materials containing reporting regarding the aggregate performance of the
Platform (“Aggregate Reporting Materials”); and (b) Threewide shall be permitted
to include in such Aggregate Reporting Materials data contained within and/or
derived from the reporting metrics provided by Partner pursuant to this
Section 3.7, so long as such Aggregate Reporting Materials describe the
performance of the Platform as a whole and not the performance of any specific
destination or publisher that provides reporting metrics to Threewide,
including, without limitation, the Partner Services.

Threewide will provide Partner with templates of all reports in which Threewide
intends to use the reporting metrics provided by Partner to Threewide pursuant
hereto, as well as with any revisions to such templates. Threewide will cause
the format of all reports in which it utilizes the reporting metrics provided by
Partner to Threewide pursuant hereto to be based on objective criteria.

The reporting metrics delivered by Partner to Threewide each day shall include
the following data:

 

  3.7.2.1 Listing Data. Partner shall provide the ListHub Listing ID and the
property address of all listings within the Licensed Content that are then
displayed within the Partner Services.

 

  3.7.2.2 Detail Impressions. Partner shall provide the counts for when an End
User accesses the detail page within Partner Service to view more details on a
specific listing. Detail impressions must be provided per listing with a
datestamp, provided that in the event that, at any time during the Term, Partner
begins storing timestamps for detail impressions, Partner shall then replace the
datestamp provided to Threewide with a timestamp.

 

  3.7.2.3 Leads. Partner shall provide the counts for each time an End User
contacts the Content Source or applicable broker or agent within the Content
Source directly from the Licensed Content. Lead counts must be provided per
listing with a datestamp, including listings that received zero (0) leads,
provided that in the event that, at any time during the Term, Partner begins
storing timestamps for lead counts, Partner shall then replace the datestamp
provided to Threewide with a timestamp. For listings where lead data is not
provided because the listing agent is not active for the listing within the
Partner Service, Zillow will report NA in the reporting field. Such report must
be provided per listing with a datestamp, provided that in the event that, at
any time during the Term, Partner begins storing timestamps for such reports,
Partner shall then replace the datestamp provided to Threewide with a timestamp.

3.8 Threewide Reporting. Each month during the Term, Threewide will provide
Partner with an aggregate monthly report containing the same categories of
reporting metrics that then populate the monthly reports provided by Threewide
to Content Sources. [***].

3.9 Licensed Content Duplication. The parties acknowledge that Partner may
receive listing content for a specific listing sent through the Platform from
one or more additional sources and agree that: (a) In the event that Partner
receives listing content for such specific listing directly from the listing
agent, broker, franchise or multiple listing service, Partner [***]; (b) in the
event that Partner receives listing content for such specific listing from
another aggregator that sources listings directly from MLSs (a “Tier 1 Listing
Aggregator”), Partner [***]; and (c) in the event that Partner receives listing
content for such specific listing from any other non-MLS source, Partner [***].
Each day during the Term, Partner will provide Threewide with a report detailing
all listings received through the Platform during such day that were not
displayed by Partner as the result of Partner receiving the same listing from

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

4 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

more than one source, which report shall identify in reasonable detail both the
listing and the reason that it was not displayed. Notwithstanding the foregoing,
during the Term, Partner may provide listing agents and brokers whose listing
content is provided to Partner by more than one listing content aggregator with
the ability to instruct Partner as to which listing content aggregator’s listing
content should be displayed. In addition, during the Term, Partner may elect to
append or augment the Licensed Content with listings content or portions of
listings content received from other third-party providers in an effort to
maximize the quality of data displayed by Partner through the Partner Services,
provided that: (x) In so doing, Partner shall not be permitted to replace any
portion of the Licensed Content with any listings content or portions of
listings content received from any third-party provider, provided however that
Partner shall be permitted to display one or more listing photographs received
from a third-party provider in lieu of one or more listing photographs included
within the Licensed Content; (y) for all listings within the Licensed Content,
Partner must, at all times, display at least the minimum fields required to be
displayed pursuant to Section 3.4 hereof; and (z) Partner must, at all times
during the Term, provide the reporting described in Section 3.7 hereof.

3.10 Image Management. Threewide provides images in the Listing Content as
provided and as available from Content Sources. Images are provided as URL links
in the Licensed Content, and the actual images are stored in Threewide’s image
database. Partner shall use the Threewide image database to access the images
and download them to their own servers prior to displaying to consumers or end
users. For the sake of clarity, Threewide’s image database is not intended to
act as the photo server for Partner to display images to its consumers or end
users. Partner is responsible to download or otherwise cache images included in
Licensed Content, managing this content independent of Threewide’s image
database.

3.11 Non-Display Uses. In the event that Partner, during the Term, utilizes the
Licensed Content within the Partner Services for any purpose other than display,
[***]. The parties acknowledge and agree that use by Partner of the Licensed
Content within the Partner Services in the automated home valuation model known
as of the Effective Date as “Zestimate” (“Zestimate”) and in the median
Zestimate valuation for a given geographic area known as of the Effective Date
as “Zindex” shall be deemed to be display uses within the meaning of this
Section 3.11.

4 [***] As used herein, “MLS-Sourced Data” shall mean data pertaining to real
properties that Partner receives or accepts either (i) directly from a multiple
listing service, or (ii) from one or more third-parties that receive such data,
either directly or indirectly, from a multiple listing service, provided that
data pertaining to real properties that Partner receives directly from a real
estate agent shall not be deemed to be MLS-Sourced Data unless Partner is
reasonably able to determine that such real estate agent received such data from
a multiple listing service. In the event that Partner begins, at any time after
the [***] of the Term, to directly or indirectly operate any business or
platform that distributes MLS-Sourced Data to any website outside of the Zillow
Real Estate Network (other than via a Zillow widget that meets the requirements
described above), Partner shall provide Threewide prompt written notice of such,
which written notice must be provided no later than the earlier of: (a) ten
(10) days after the date on which Partner first enters into an agreement with a
content source pursuant to which Partner acquires MLS-Sourced Data, or rights
thereto, for distribution to any website outside of the Zillow Real Estate
Network; and (b) ninety (90) days prior to Partner actually beginning to
directly or indirectly operate any such business or platform. In the event that
Partner provides such notice to Threewide, Threewide shall be permitted to
terminate this Agreement at any time thereafter, effective immediately upon
written notice to Partner. Such termination right is in addition to the
termination rights contained in Section 9.2 hereof.

5 WARRANTIES AND DISCLAIMER. Each party represents and warrants that it has full
power and authority to enter into the Agreement. Threewide represents and
warrants that: (a) the Platform does not violate any applicable law or infringe
any third party trademark or copyright or misappropriate any trade secret or
violate any right of privacy or right of publicity or other legal right of any
person; (b) Threewide has obtained and will maintain throughout the Term all
rights, authorizations and licenses, if any, that are required in order for it
to grant the rights and licenses granted hereunder and for Partner to use the
Licensed Content as permitted herein; and (c) the Licensed Content provided to
Partner will not contain any viruses, worms, Trojan horses or other similar
harmful components. Except as expressly provided for herein, NEITHER PARTY MAKES
ANY OTHER WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING WITHOUT LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR USE AND NONINFRINGEMENT.

6 INDEMNIFICATION. Partner will indemnify, defend, or at its option settle, any
third party lawsuit or proceeding brought against Threewide, its Affiliates, and
any of their respective officers, directors, employees and agents, based upon or
otherwise arising out of: (1) a claim alleging facts that would constitute a
breach of Partner’s warranties per

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

5 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

this Agreement, and (2) Partner’s use of any Licensed Content, including without
limitation Partner’s display of the Licensed Content pursuant to Section 3.4
hereof. Threewide will: (i) promptly notify Partner of such claim, (ii) provide
Partner with reasonable information, assistance and cooperation, at Partner’s
expense, in defending the lawsuit or proceeding, and (iii) give Partner full
control and sole authority over the defense and settlement of such claim,
subject to Threewide’s approval of any such settlement, which approval will not
be unreasonably withheld or delayed.

7 LIMITATION OF LIABILITY. EXCEPT FOR (I) PARTNER’S INDEMNIFICATION OBLIGATIONS
UNDER SECTION 6, AND (II) BREACHES OF CONFIDENTIALITY UNDER SECTION 8,
(A) NEITHER PARTY WILL BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING BUT NOT LIMITED TO
DAMAGES FOR LOST DATA, LOST PROFITS, LOST REVENUE OR COSTS OF PROCUREMENT OF
SUBSTITUTE GOODS OR SERVICES, HOWEVER CAUSED AND UNDER ANY THEORY OF LIABILITY,
INCLUDING BUT NOT LIMITED TO CONTRACT OR TORT (INCLUDING PRODUCTS LIABILITY,
STRICT LIABILITY AND NEGLIGENCE), AND WHETHER OR NOT SUCH PARTY WAS OR SHOULD
HAVE BEEN AWARE OR ADVISED OF THE POSSIBILITY OF SUCH DAMAGE AND NOTWITHSTANDING
THE FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY STATED HEREIN, AND (B) IN
NO EVENT SHALL EITHER PARTY’S TOTAL AGGREGATE LIABILITY FOR ANY AND ALL CLAIMS
ARISING OUT OF OR RELATED TO THIS AGREEMENT EXCEED [***]. The parties agree that
(i) the mutual agreements made in this Section reflect a reasonable allocation
of risk, and (ii) that each party would not enter into the Agreement without
these limitations on liability.

8 Confidentiality; PR. Information that is disclosed by one party to the other
party, and that is marked “confidential,” or which under the circumstances ought
reasonably to be treated as confidential information (including this Agreement),
will be treated as confidential by the receiving party. The receiving party will
not disclose to a third party such information, or use such information other
than for the purposes for which it was provided, without the written consent of
the other party; this limitation will apply for a period of one year after
disclosure of such confidential information. The foregoing limitations do not
apply to the extent such information: (a) is or subsequently becomes publicly
available other than through a breach of these limitations; (b) is already known
to the receiving party at the time of disclosure; (c) is developed by the
receiving party independent of such information; or (d) is rightfully received
from a third party without restrictions on disclosure or use. Neither party will
issue any public announcement regarding the existence or content of this
Agreement without the other party’s prior written approval. Notwithstanding the
foregoing, either party may include the other party’s marks, names and logos in
presentations, marketing materials, and customer lists for general marketing
purposes upon approval by the other party.

9 TERM AND TERMINATION.

9.1 Term. This Agreement will begin on the Effective Date and, unless earlier
terminated in accordance with this Agreement, will expire forty-eight
(48) months thereafter (the “Initial Term”). Thereafter, this Agreement will
automatically renew for additional one (1) year terms unless either party
notifies the other party in writing of its intent to not renew at least ninety
(90) days prior to the end of the then-current term (the Initial Term and all
such renewal terms, collectively, the “Term”).

9.2 Termination. Either party may terminate this Agreement: (a) immediately upon
written notice to the other party if (1) the other party files a petition for
bankruptcy, becomes insolvent, or makes an assignment for the benefit of its
creditors, or a receiver is appointed for the other party or its business, or
(2) the other party breaches Section 8 of this Agreement (Confidentiality; PR)
in a manner that has a reasonable likelihood of causing material harm to the
other party’s business; or (b) if the other party materially breaches any
material term or condition of this Agreement and fails to cure such breach
within thirty (30) days after receiving written notice thereof. Such termination
rights are in addition to the termination right contained in Sections 4 and 10
hereof.

9.3 Effects of Termination, Expiration. Upon the expiration or termination of
this Agreement for any reason, Threewide will block Partner from receiving from
Threewide any new or updated versions of the Licensed Content. Upon the
expiration or termination of this Agreement for any reason, Partner will cease
display of Licensed Content to End Users within one (1) day after receiving
notice of the Termination, except to the extent that Partner has been
specifically permitted by the applicable Content Source, pursuant to the terms
of use in place between Partner and such Content Source, to continue to use or
display such Licensed Content. Sections 2.2, 2.3, and 5 through 10 will survive
any termination or expiration of this Agreement. If Agreement is terminated as a
result of Threewide’s material breach of this Agreement, Threewide will promptly
refund to Partner that portion of any payment, if any, made by Partner intended
to cover any portion of the remainder of the Term.

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

6 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

10 MISCELLANEOUS. Each party will comply with all laws, rules and regulations,
if any, applicable to it in connection with the performance of its obligations
under the Agreement. All notices will be in English and in writing and (a) if
sent to Threewide to the address identified above and (b) if sent to Partner to
address identified above. Notice will be deemed given (i) upon receipt when
delivered personally, (ii) upon written verification of receipt from overnight
courier, (iii) upon verification of receipt of registered or certified mail or
(iv) upon verification of receipt via facsimile, provided that such notice is
also sent simultaneously via first class mail. Except as expressly set forth
herein, neither party may assign or otherwise transfer its rights or delegate
its obligations under the Agreement, in whole or in part, provided however that:
(a) Threewide may assign its rights or delegate its obligations hereunder to any
person or entity that acquires all or substantially all of its assets, provided
however that Threewide shall provide Partner written notice of such assignment
or delegation promptly thereafter; and (b) Partner may assign its rights or
delegate its obligations hereunder to any person or entity that acquires all or
substantially all of its assets, provided however that I1) Partner must provide
Threewide written notice of any such assignment or delegation no less than ten
(10) days prior to any such assignment or delegation; and (ii), in the event
that such assignment or delegation is to any of the entities listed on Exhibit D
hereto, Threewide shall be permitted, in its sole discretion, to terminate this
Agreement at any time within thirty (30) days after receiving such notice,
effective immediately upon providing written notice of termination to Partner.
No more than one (1) time per calendar year, Threewide in its sole discretion,
may add entities to and/or remove entities from Exhibit D upon written notice to
Partner, provided that such written notice is provided on or before January 6 of
such year and provided that Exhibit D shall at no time contain in excess of
twenty (20) entities. Any assignment or other transfer of rights or delegation
by a party in accordance with this Section 10 shall not operate to relieve such
assigning party of its responsibilities under this Agreement. The assigning
party will require its assignees, transferees, or delegates to agree, in
writing, to the terms and conditions of this Agreement. This Agreement and any
claim or dispute of whatever nature arising out of or relating to this Agreement
will be governed by and construed in accordance with the laws of the State of
California and applicable federal U.S laws, without giving effect to any choice
of law principles that would require the application of the laws of a different
state. Each party agrees to submit to the personal and exclusive jurisdiction of
the courts located in Los Angeles County, California. The Agreement supersedes
any other prior or collateral agreements, whether oral or written, with respect
to the subject matter hereof. Any amendments or modifications to the Agreement
must (i) be in writing; (ii) refer to the Agreement; and (iii) be executed by an
authorized representative of each party. The failure to require performance of
any provision will not affect a party’s right to require performance at any time
thereafter; nor will waiver of a breach of any provision constitute a waiver of
the provision itself. If any provision is adjudged by a court of competent
jurisdiction to be unenforceable, invalid or otherwise contrary to law, such
provision will be interpreted so as to best accomplish its intended objectives
and the remaining provisions will remain in full force and effect. The parties
hereto are and will remain independent contractors and nothing herein will be
deemed to create any agency, partnership, or joint venture relationship between
the parties. Neither party will be deemed to be an employee or legal
representative of the other nor will either party have any right or authority to
create any obligation on behalf of the other party. Neither party will be liable
for failing or delaying performance of its obligations (except for the payment
of money) resulting from any condition beyond its reasonable control, including
but not limited to, governmental action, acts of terrorism, earthquake, fire,
flood or other acts of God, labor conditions, power failures, and Internet
disturbances. The Agreement is not intended to benefit, nor will it be deemed to
give rise to, any rights in any third party. The Agreement (a) will be binding
on and inure to the benefit of each of the parties and their respective
successors and assigns; and (b) may be executed in counterparts, including
facsimile counterparts, each of which will be deemed an original and all of
which when taken together will constitute one and the same instrument.

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

7 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement by persons duly
authorized as of the Effective Date.

 

Threewide Corporation

 

Partner

By:  

/s/ Luke A. Glass

  By:  

/s/ Spencer Rascoff

Print Name:   Luke A. Glass   Print Name:   Spencer Rascoff Title:   VP and GM  
Title:   CEO Date:   April 7, 2011   Date:   April 7, 2011

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

8 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

EXHIBIT A

PARTNER SERVICES DESCRIPTION

The Zillow Real Estate Network:

 

  •  

Zillow.com

 

  •  

Yahoo! Real Estate

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

9 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

EXHIBIT B

MARKETING PLAN

Marketing.

1. Threewide shall perform the following marketing tasks:

-Threewide shall include the logo and short description of Partner in the
Platform for display to all registered brokers.

-Threewide may make available to Partner additional marketing opportunities as
they become available.

2. During the Term, Partner shall publicly endorse Threewide as a preferred
syndication partner and shall publicly endorse the Platform as (a) “Zillow’s
largest partner for listing syndication”; (b) “one of the most accurate and
timely data feeds”; and (c) a “trusted partner for communicating Zillow’s
metrics through the Platform’s reporting”. Partner shall make such endorsement
via a joint press release, the content and form of which shall be agreed to by
the parties, which approval shall not be unreasonably withheld or delayed,
issued upon the execution of the Agreement and via such other means as Partner
and Threewide shall agree from time to time.

3. Except as set forth herein or otherwise agreed to in writing, Partner agrees
that it will not, in the course of performance of this Agreement, or thereafter,
use or refer to in any advertising, publicity, promotional, marketing, or other
materials, media, or activities, any name, trade name, trademark, service mark,
logo, or any other designation of Threewide or ListHub without the prior written
consent of Threewide.

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

10 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

EXHIBIT C

LICENSED CONTENT DATA SPECIFICATION

ListHub Listing Data Fields

 

Listing Status   Street Name   Listing Modified Date   List Agent Phone
Internet/IDX   Street Type   Photo URL   List Agent Email For Sale, For Rent  
City   Property Interior Sq Ft   List Office Name Subdivision   State   Lot Size
  List Office ID Unit No   Zip   HOA Fee w/time units   List Office Phone County
  Style   Tax Fee   Virtual Tour Longitude   Model Name   Zoning   Photo
Modified Date Latitude   Remarks   School Elementary   Photo Count MLS ID  
Baths Full   School Middle     Price   Bedrooms   School High     Property Type
  Baths Half   School District     Street Number   Year Built   List Agent ID  
  Street Direction prefix   List Date   List Agent Name    

The above fields are generally available in most MLS markets. Exceptions do
exist.

ListHub Office Fields

Office ID    Office Phone    Address 1    State Parent Office ID    Office email
   Address 2    Zip Office Name    Office website    City     

ListHub Agent Fields

Agent ID    First Name    (or) Full Name    Email Office ID    Last Name   
Phone     

ListHub Open House Fields

MLS ID    From date-time    To date-time

In addition to the fields above, the following is available relating to photos:

Access to URL based Photos.

Access to a photo modified date field

Access to a photo count field

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

11 | Page    Confidential – Platform Services Agreement



--------------------------------------------------------------------------------

EXHIBIT D

LIST OF ENTITIES

Any of the following, or any subsidiary, parent company, or affiliate of any of
the following:

[***]

 

[***] Certain information has been omitted and filed separately with respect to
the omitted portions.

 

12 | Page    Confidential – Platform Services Agreement